 In the Matter of DACHEL-CARTER SHIP BUILDING CORPORATIONandINDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OrAMERICA, C. I. O.Case No. 7-R-1574.-Decided November 11, 1,943Mr. W. M. Hill,of St. Joseph, Mich., for the Company.Mr. Robert S. Feldman,of Benton Harbor, Mich., for the C. I. O.Mr. C. O. Van Horn,of Ft. Wayne, Ind., andMr. A. J. Schultz,ofBenton Harbor, Mich., for the A. F. of L.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Industrial Unionof Marine and Shipbuilding Workers of America, C. I. 0., hereincalled the C. I. 0., alleging that a question affecting commerce hadarisen concerningthe representation of employees of Dachel-CarterShip Building Corporation, Benton Harbor, Michigan, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Sylvester J. Pheney, TrialExaminer.Said hearing was held at Benton Harbor, Michigan, onOctober 27, 1943.At the commencement of the hearing, the TrialExaminergranted 'a motionof Ship Builders Local Union No. 208,affiliatedwith United Brotherhood of Carpenters and Joiners ofAmerica, A. F. L., herein called the A. -F. L., to intervene.TheCompany, the C. I. 0., and the A. F. L. appeared, participated, andwere afforded full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing onthe issues.The TrialExaminer'srulingsmade at the hearingare free fromprejudicial error and are hereby affirmed.All partieswereaffordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :53 N. L. R. B., No. 101.560i DACHEL-CARTER ST-11P BUI D'ING, CORPOR,A'TIIION561FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYDachel-Carter Ship Building Corporation is a Michigan corpora-tion operating a plant at Benton Harbor, Michigan, where'it is engagedin the making of war craft for the United States armed forces. Duringthe first 6 months of 1943 the Company purchased raw materialsvalued at about $962,261, approximately 75 to 80 percent of whichwas shipped to it from points outside the State of Michigan.Duringthe same period the Company sold finished producets valued at about$948,000, to the United States Government.The Company admits, forthe purpose of this proceeding, that it is engaged in commerce withinthe meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding `Yorkers of Americais a labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.Ship Builders Local Union No. 208, affiliated with United Brother-hood of Carpenters and Joiners of America, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 10, 1943, the C. I. O. requested the Company torecognize it as the exclusive collective bargaining representative ofthe Company's employees.The Company refused this request on theground that it was operating under a contract with the A. F. L.On December 24, 1941, the Company and the A. F. L. entered intoa closed-shop contract covering the employees involved herein.Thecontract provides that it shall remain in full force and effect untilJanuary 1, 1944. It further provides that it shall remain in effectfor 1 year thereafter unless either party thereto notifies the other ofthe desire to terminate not less than sixty (60) days prior to January 1,1944.As stated above, the C. I. O. made its claim upon the Companyon September 10, 1943. Inasmuch as the C. I. O. made its claim uponthe Company prior to November 1, 1943, the date upon which the.contract would have automatically renewed itself, we find that thecontract does not constitute a bar to a determination of representativesat this time.Statements of the Regional Director and the Trial Examiner, intro-duced into evidence at the hearing, indicate that the C. 1. 0. represents 6662DECISIONS'OF' NATIONAL LABOR RELATIONS BOARDa substantial number of employees in the unit hereinafter found tobe appropriate.,We find that a question 'affecting commerce has arisen concerningthe representation. of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT,,,We find, in substantial agreement with a stipulation of the-parties,that all production and maintenance employees and employees of theCompany, directly associated with, production, excluding timekeepers,inspectors,nurses,police and., plant guards, draftsmen, office andclericalemployees, foremen, assistant foremen, labor leaders, leadmen,and any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within the'meaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES,We shall direct that the question concerning representation whichhas arisen be resolved,by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy` virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it'is herebyDIRECTED that, as 'part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dachel-CarterShip Building Corporation, Benton Harbor, Michigan, an electionby"secret ballot shall be conducted as early as possible, but not laterthan thirty 00) days from the date 'of this Direction, under thedirection and supervision of the Regional Director for 'the SeventhTh`e Regional'Director and the TrialExaminerreported that the C.I.O. presented' 202application-for-membershipcards bearingapparentlygenuine signatures of persons whosenames appearon the Company's pay rollof September27, 1943.Thereare approximately608' employees on that pay roll'who are in the appropriate unit.The A. F. L. did notpresent,any,evidence of representation but relies upon its contract as evidence of its interestin the instant proceeding. DACHE'L-CARTER S$IP BUILDING CORPIORA''I°SION563Region, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work, during such pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in -the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Industrial Union of Marine and ShipbuildingWorkers of America, affiliated with, the Congress of Industrial Or-ganizations, or by Ship Builders Local Union No. 208, affiliated withUnited Brotherhood of Carpenters and Joiners of America, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by neither.